 1   Michael A. Caddell (SBN 249469)                   Arthur H. Bryant (SBN 208365)
     Cynthia B. Chapman (SBN 164471)                   BAILEY & GLASSER, LLP
 2   Amy E. Tabor (SBN 297660)                         1999 Harrison Street, Suite 660
     CADDELL & CHAPMAN                                 Oakland, CA 94612
 3   628 East 9th St.                                  Tel.: (510) 272-8000
     Houston, TX 77007-1722                            Fax: (510) 436-0291
 4   Tel.: (713) 751-0400                              E-mail: abryant@baileyglasser.com
     Fax: (713) 751-0906
 5   E-mail: mac@caddellchapman.com
     E-mail: cbc@caddellchapman.com
 6   E-mail: aet@caddellchapman.com
 7                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 8
                                      FRESNO DIVISION
 9

10    TAYLOR        ANDERS,         HENNESSEY
      EVANS,       ABBIGAYLE           ROBERTS,
11    MEGAN WALAITIS, TARA WEIR, and                       Case No. 1:21-cv-00179-AWI-BAM
      COURTNEY WALBURGER, individually
12    and on behalf of all those similarly situated,
                                                           [PROPOSED] ORDER TO EXTEND
13                 Plaintiffs,                             TIME TO FILE RESPONSES TO
14      v.                                                 MOTIONS
      CALIFORNIA STATE UNIVERSITY,
15    FRESNO; and BOARD OF TRUSTEES OF
      CALIFORNIA STATE UNIVERSITY,                         Date:    June 14, 2021
16                                                         Time:    1:30 pm
                     Defendants.                           Ctrm:    2, 8th floor
17                                                         Judge:   Anthony W. Ishii

18

19          This matter having come before the Court upon the Stipulation of the parties, and the Court

20   being otherwise fully advised in the premises:

21          IT IS HEREBY ORDERED that the hearings on Plaintiffs’ Notice of Motion and Motion

22   for Reconsideration of the Court’s Order Denying in Part Their Motion for Preliminary Injunction

23   (ECF 39) and Defendants’ Motion to Dismiss Plaintiffs’ amended complaint, (ECF 42), are

24   continued to June 21, 2021.

25          IT IS FURTHER ORDERED that Defendants shall file their response to Plaintiffs’ Notice

26   of Motion and Motion for Reconsideration of the Court’s Order Denying in Part Their Motion for

27
     CASE NO. 1:21-cv-00179-AWI-BAM              –1–
28
                   [PROPOSED] ORDER TO EXTEND TIME TO FILE RESPONSES TO MOTIONS
 1   Preliminary Injunction (ECF 39) no later than June 7, 2021, and that Plaintiffs shall file their
 2   response to Defendants’ Motion to Dismiss Plaintiffs’ amended complaint (ECF 42) no later than
 3   June 7, 2021.
 4          IT IS FURTHER ORDERED that Plaintiffs shall file their reply in support of their Notice
 5   of Motion and Motion for Reconsideration of the Court’s Order Denying in Part Their Motion for
 6   Preliminary Injunction (ECF 39) no later than June 14, 2021, and that Defendants shall file their
 7   reply in support of their Motion to Dismiss Plaintiffs’ amended complaint (ECF 42) no later than
 8   June 14, 2021.
 9
     IT IS SO ORDERED.
10
     Dated: May 27, 2021
11                                              SENIOR DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27
     CASE NO. 1:21-cv-00179-AWI-BAM            –2–
28
                     [PROPOSED] ORDER TO EXTEND TIME TO FILE RESPONSES TO MOTIONS
